Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 2, 4, 10, 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/s821.html#d0e108664"MPEP § 821.04(a), the restriction requirement between species I-IX, as set forth in the Office action mailed on 09/10/2021, is hereby withdrawn and claims 2, 4, 10, 16 are hereby rejoined and fully examined for patentability under  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/mpep-9020-appx-r.html#d0e322124"37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Allowable Subject Matter
Claims 1-2, 4, 6, 8, 10, 12, 14, 16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-2, 4, 6, 8, 10, 12, 14, 16:  The primary reason for the allowance of the claims is the inclusion of the limitation “forming a recess at a periphery of the light guiding member by removing a part of the wavelength conversion member at a periphery of the light guiding member; and disposing a reflecting member in the recess and to cover the light emitting element and the light guiding member” in all of the claims in combination with the remaining features of independent claim 1.
Azuma et al. (US 2016/0348876) teaches a method comprising disposing a light emitting element (Fig. 2, element 1) on a wavelength conversion member (Fig. 2, element 3) such that a light emitting surface of the light emitting element faces a first surface of the wavelength conversion member opposite to a second surface of the wavelength conversion member (Fig. 2), while providing a light guiding member (Fig. 2, element 9) so as to cover at least a portion of lateral surfaces of a light emitting element, and a reflecting member (Fig. 2, elements 5 & 7) to cover the light emitting element and the light guiding member.
However, Azuma et al. do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."


	
	
	
	Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813